NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 04a0144n.06
                                  Filed: December 6, 2004

                                              NO. 03-6410

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


CHRISTOPHER N. AMAECHI,                               )
                                                      )
                                                      )
                Plaintiff-Appellant,                  )
                                                      )
                                                      )    ON APPEAL FROM THE UNITED
v.                                                    )    STATES DISTRICT COURT FOR THE
                                                      )    EASTERN DISTRICT OF KENTUCKY
                                )
UNIVERSITY OF KENTUCKY,         )
COLLEGE OF EDUCATION et al.,    )
                                )
                                )
          Defendants-Appellees. )
______________________________________


        BEFORE: DAUGHTREY and GILMAN, Circuit Judges, and RICE,* District Judge.


        PER CURIAM. Plaintiff Christopher Amaechi, formerly a doctoral candidate at the

University of Kentucky, filed this § 1983 action claiming that the university violated his rights

under the Fourteenth Amendment when his enrollment in the doctoral program was

terminated arbitrarily and without due process.                The district court granted summary

judgment to the defendant, holding that Amaechi had failed to establish a violation of his

constitutional rights by the university or its employees. The plaintiff appeals, contending



        *
         The Hon. Walter Herbert Rice, United States District Judge for the Southern District of Ohio, sitting
by designation.
that the district court should have ordered his reinstatement to the doctoral program. We

find no error and affirm.


       In regard to the plaintiff’s procedural due process claim, the district court correctly

noted that “[t]he essence of due process is the requirement that a person in jeopardy of

serious loss [be given] notice of the case against him and an opportunity to meet it,”

quoting Matthews v. Eldridge, 424 U.S. 319, 348 (1976). The district court was also correct

in observing that dismissal of a student for academic reasons comports with the

requirement of due process if the school has fully informed the student of the faculty’s

dissatisfaction with his or her performance and of the risk that the deficiencies pose to

continued enrollment, and if the ultimate decision to dismiss is made carefully and with

deliberation. As the district court noted, the record in this case is replete both with

warnings to the plaintiff that his work was unsatisfactory and with efforts to assist him in

bringing his work up to standards that would permit completion of the doctoral program.

Certainly it cannot be said, based on the record, that the final decision to dismiss Amaechi

was anything less than careful and deliberate.


       In regard to the plaintiff’s substantive due process argument, the district court

assumed the existence of a constitutionally protected property right in continued enrollment

in an educational program such as the one the plaintiff had undertaken but held,

nevertheless, that there was no violation of the plaintiff’s constitutional rights because there

was no evidence that the university acted arbitrarily in dismissing Amaechi from its College

of Education.



                                              -2-
       The district court, after setting out the facts at length and engaging in extensive

analysis, found that there was no dispute of material fact and that the plaintiff’s

constitutional claims failed as a matter of law. Having studied both the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaint. Because the reasons why judgment should be entered for the defendant

have been fully articulated by the district court, the issuance of a detailed opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the district court upon the reasoning set out by that court in its

memorandum opinion and order filed on September 30, 2003.




                                             -3-